Per Curiam.
The act incorporating the town of Franklin, 1815, ch. Ill, gives the corporation power to enact and pass laws to prevent and remove nuisances. A corporation law was passed, inflicting a penalty of five dollars on any person who should exhibit a stud horse in the town. The defendant was recovered against for the offence. Was this a nuisance within the meaning of the act of incorporation? Keeping hogs in a market town has been so holden; (Salk. 460) as are ale houses, gaming houses, brothels, booths and stages for rope dancers, *164mountebanks and the like. 1 Hawk. P. C. ch. 75, sec. 6. The exhibition of these in the streets would be clear-1y a nuisance; and we think as certainly showing and keeping a stud horse in the town is. The corporation law was warranted by the charter.
J. J. Dozier, for plaintiff in error,
i?. C, Foster, for defendant.
Judgment affirmed.